            Case 2:19-cv-00352-RFB-EJY Document 47 Filed 08/04/20 Page 1 of 5



 1   Lance J. Hendron
     Nevada State Bar No. 11151
 2   Guymon & Hendron
     625 S. Eighth Street
 3   Las Vegas, Nevada 89101
     Phone: (702) 758-5858
 4   Email: lance@ghlawnv.com
     Local Counsel for Jan Fuechtener
 5
     Zachary Lee Newland
 6   Texas State Bar No. 24088967
     Brandon Sample PLC
 7   P.O. Box 250
     Rutland, Vermont 05702
 8   Phone: (802) 444-4357
     Email: zach@brandonsample.com
 9   Counsel Pro Hac Vice
     For Jan Fuechtener and F.A.J.R. Magic Trust
10

11                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
12
     “Lily,” et al.,                               Case No. 2:19-cv-00352-RFB-EJY
13
                       Plaintiffs,                 STIPULATION AND AGREED ORDER
14                                                 FOR EXTENSION OF DEFENDANT’S
     v.                                            DEADLINES TO RESPOND
15                                                 (Second Request)
     Jan Rouven Fuechtener,
16
                       Defendant.
17
                                     Stipulation for Extension of Time
18
            This stipulation is entered into by the following parties: Plaintiffs, by and
19
     through their attorneys of record Carol Hepburn, Deborah Bianco, and John Kawai,
20
     and Defendant Jan Fuechtener by and through his attorneys Lance J. Hendron and
21
     Zachary Lee Newland (collectively “the Parties”). The Parties hereby stipulate and
22
     agree that Fuechtener’s deadlines to respond to Plaintiffs’ Motion for Summary
23

     Stipulation and Agreed Order For Extension of Times                       Page 1 of 5
             Case 2:19-cv-00352-RFB-EJY Document 47 Filed 08/04/20 Page 2 of 5



 1   Judgment (ECF No. 41) and Plaintiffs’ Request for Judicial Notice (ECF No. 42) are

 2   extended to August 31, 2020.This is the second stipulation for an extension of time

 3   for Fuechtener to respond to these motions. The stipulated extension is requested

 4   due to the fact that Fuechtener’s counsel, Zachary Newland, was out of the office for

 5   family leave did not return to work until July 1, 2020. In the past two weeks,

 6   Fuechtener’s counsel was required to evacuate his home due to wildfires; counsel

 7   also had to travel to Texas to attend the funeral of a family member who passed

 8   away due to COVID-19. Additionally, Fuechtener’s counsel’s recent work and

 9   deadlines in other matters includes, among other items:

10   •       On July 22, 2020, Counsel filed a motion to reduce sentence and brief in

11   support in the Northern District of Texas in United States v. Crawford, No. 5:17-cr-

12   00026-C;

13       •   On August 21, 2020, Counsel has a deadline to file the opening brief in the

14           Seventh Circuit in United States v. Anthony Alexander, case number 20-

15           02001;

16       •   On July 16, 2020, Counsel filed a motion to reduce sentence and brief in

17           support in the Northern District of Texas in United States v. Ward, No. 4:17-

18           cr-00157-A;

19       •   On August 19, 2020, Counsel has an evidentiary hearing on a motion under

20           28 U.S.C. § 2255 before the U.S. District Court for the District of Maine in

21           United States v. Corbett, case number 2:15-cr-00031;

22

23

     Stipulation and Agreed Order For Extension of Times                       Page 2 of 5
            Case 2:19-cv-00352-RFB-EJY Document 47 Filed 08/04/20 Page 3 of 5



 1      •   On July 21, 2020, Counsel filed a motion to reduce sentence and brief in

 2          support in the Southern District of Florida in United States v. Robinson, No.

 3          1:18-cr-20554;

 4      •   On August 25, 2020, Counsel has a sentencing hearing in the U.S. District

 5          Court for the Eastern District of Kentucky in United States v. Turner, 6:18-

 6          cr-00032;

 7      •   On September 2, 2020, Counsel has a sentencing hearing in the U.S. District

 8          Court for the Northern District of Texas in United States v. Rice, No. 3:18-cr-

 9          587;

10      •   On August 3, 2020, Counsel has multiple deadlines to file replies in support

11          of motions to reduce sentence in the U.S. District Court for the District of

12          Kanas.

13          As a result of counsel’s leave and other obligations, additional time is needed

14   to allow Fuechtener to adequately consult with counsel prior to responding to

15   Plantiffs’ motions.

16          The Parties stipulate and agree that the time for Fuechtener to respond to

17   Plaintiffs’ Motion for Summary Judgment is extended to August 31, 2020. The

18   Parties stipulate and agree that the time for Fuechtener to respond to Plaintiffs’

19   Request for Judicial Notice is extended to August 31, 2020. The Parties ask that the

20   Court approve of this stipulation and enter an order granting Fuechtener an

21   extension of time.

22

23

     Stipulation and Agreed Order For Extension of Times                       Page 3 of 5
           Case 2:19-cv-00352-RFB-EJY Document 47 Filed 08/04/20 Page 4 of 5



 1   CAROL L. HEPBURN P.S.                      GUYMON & HENDRON

 2   /s/ Carol L. Hepburn                       /s/ Lance J. Hendron
     Carol L. Hepburn, Pro Hac Vice             Lance J. Hendron
 3   200 First Avenue West, #550                Nevada State Bar No. 11151
     Seattle, WA 98119                          Guymon & Hendron
 4   Tel: 206) 957-7272                         625 S. Eighth Street
     Fax: (206) 957-7273                        Las Vegas, Nevada 89101
 5   Email: carol@hepburnlaw.net                Phone: (702) 758-5858
                                                Email: lance@ghlawnv.com
 6

 7   CARPENTER, ZUCKERMAN &                     BRANDON SAMPLE PLC
     ROWLEY
 8
     /s/John A. Kawai                           /s/ Zachary L. Newland
 9   John A. Kawai                              Zachary L. Newland, Pro Hac Vice
     407 Bryan Circle, Suite F                  Senior Litigation Counsel
10   Ojai, CA 93023                             Brandon Sample PLC
     805-272-4001                               P.O. Box 250
11   team3@czrlaw.com                           Rutland, Vermont 05702
                                                Phone: (802) 444-4357
12                                              Email: zach@brandonsample.com
                                                Texas Bar: 24088967
13                                              https://brandonsample.com

14                                              Attorneys for Jan R. Fuechtener,
                                                Defendant
15

16   DEBORAH A. BIANCO, PLLC

17   /s/ Deborah A. Bianco
     Deborah A. Bianco, Pro Hac Vice
18   14535 Bel-Red Road, #201
     Bellevue, WA 98007
19   425-747-4500
     deb@debbiancolaw.com
20
     Attorneys for Plaintiffs
21

22

23

     Stipulation and Agreed Order For Extension of Times                   Page 4 of 5
           Case 2:19-cv-00352-RFB-EJY Document 47 Filed 08/04/20 Page 5 of 5



 1               AGREED ORDER GRANTING EXTENSION OF TIME

 2         THIS MATTER, having come before the Court upon the Parties’ stipulation,

 3   and the Court having reviewed this stipulation and the files and records herein, and

 4   being fully advised, based on the voluntary agreement of the parties:

 5         It is ORDERED that Counsel for Defendant Jan Fuechtener shall be granted

 6   an extension of time until August 31, 2020 to file any response to Plaintiffs’ Motion

 7   for Summary Judgment.

 8         It is further ORDERED that Counsel for Defendant Jan Fuechtener shall be

 9   granted an extension of time until August 31, 2020 to file any response to Plaintiffs’

10   Request for Judicial Notice.

11

12   IT IS SO ORDERED this 4th        day of     August          2020.

13
                                        ________________________________
14                                      RICHARD F. BOULWARE, II
                                      United StatesSTATES
                                        UNITED      District Judge
                                                             DISTRICT JUDGE
15
                                         DATED this
16

17

18

19

20

21

22

23

     Stipulation and Agreed Order For Extension of Times                      Page 5 of 5
